Citation Nr: 0529225	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left hip injury.  


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The RO apparently reopened the previously 
denied claims of service connection for a back injury and 
service connection for a left hip injury; but subsequently 
denied the claims.  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2005.  A transcript of his testimony has been associated with 
the claims file.

The Board also notes that the RO issued a rating decision in 
March 2004 which denied increased ratings for the service-
connected degenerative joint disease of the left knee, 
tinnitus, right ear hearing loss, and residuals of a left 
foot fracture.  The March 2004 rating decision also confirmed 
a previous denial of service connection for stasis dermatitis 
with infected ulcer of the right lower extremity.  To the 
Board's knowledge, the veteran has not submitted a Notice of 
Disagreement with that decision.  



FINDINGS OF FACT

1.  In a March 1985 decision, the RO denied service 
connection for a back injury and a left hip injury.  A notice 
of disagreement was not received within the subsequent one-
year period.

2.  Evidence submitted since the RO's March 1985 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claims of service connection for back and 
left hip injuries, and therefore does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's March 1985 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's March 1985 rating decision; thus, the claims of service 
connection for a back injury and a left hip injury are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the VCAA notice was provided to the 
veteran in November 2002, prior to the initial unfavorable 
agency decision, which was issued in February 2003.  As such, 
the Board finds no defect with respect to the timing of the 
VCAA notice

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claim in a 
notification letter dated in February 2002.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the notification letter.  The VCAA letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records and written statements and 
testimony from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  Furthermore, 
in correspondence received at the RO in December 2002, the 
veteran indicated that he had no additional evidence for his 
claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

In a March 1985 decision, the RO denied service connection 
for a back injury and a left hip injury.  Specifically, the 
RO indicated that service connection for the compression 
fracture of the pelvis, hip spine, and paralysis of the left 
leg occurred after the veteran was discharged from active 
service and was not related to service.  Service medical 
records and post-service VA records confirm that the veteran 
suffered injury to his back and hip during a car accident in 
December 1979, 6 months after his discharge from service.  In 
other words, the basis of the denial was that the veteran's 
current disability was not incurred in or aggravated by 
service.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that service connection is 
warranted for the residuals of a back injury and left hip 
injury.  The veteran does not dispute that the back and hip 
injuries occurred after discharge from service; but states 
that because the injuries were sustained in such close 
proximity to service (approximately six months after 
discharge from active duty), and that he was in the inactive 
reserves at the time of the accident, that service connection 
should be granted.  

Current VA medical records showing current back and left hip 
disabilities, as well as hearing testimony of the veteran 
were added to the record.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease (but not injury) 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002); see 
also 38 C.F.R. § 3.6(a) (2005)

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Generally, service connection is not warranted for injuries 
suffered during inactive reserve status, unless the injury 
occurred during inactive duty training.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a) (2005).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran's back injury and left hip 
injury were not incurred during service; but rather, occurred 
approximately six months after service.  The March 1985 RO 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  

Since the prior final decision, evidence has been added to 
the claims file.  As noted, the additional evidence of record 
consists of hearing testimony and VA treatment records.  

The additional evidence is new to the record; but it is not 
material.  It does not include any competent evidence that 
cures the prior evidentiary defect.  In other words, the new 
evidence of record does not tend to show that the veteran's 
back and left hip injury occurred during active service.  

Rather, the evidence is either cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim; or, with regard to the veteran's hearing 
testimony, it raises an argument that service connection is 
warranted because of the close proximity of the automobile 
accident to the veteran's discharge from active duty service.  
It duplicates evidence previously of record.  It does not 
have any bearing on the issue of whether the veteran incurred 
injury to his back and/or hip during active service.  

Evidence submitted since the RO's March 1985 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's March 1985 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).




ORDER

The application to reopen the claim of service connection for 
residuals of a back injury is denied.

The application to reopen the claim of service connection for 
residuals of a left hip injury is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


